DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huebler (2010/0153310 A1).
With respect to claims 1, 2 and 4-6 and 8-10, Huebler (Fig.1a) teaches a method for card/carrier combination sorter system  having the steps of receiving a plurality of mail/carrier combinations 2a-2c (Fig.1b and [0036] and [0070])) one-by-one through an input 13.1 or 30 of a card/carrier combination sorter system, a transport path (as indicated by the arrows in Fig.1b) extending from the input along which the plurality of card/carrier combinations are transported in the card/carrier combination sorter system ([0044]) and using the card/carrier combination 
With respect to claim 11, Huebler teaches a diverter 17.1 or 9.0 ([0090]) and a second output in communication with the transport path (as indicated by the arrows) through which additional ones of the plurality of card/carrier combinations are output, the second output being connectable to the sorter mechanism. 
 
Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claim 13 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Quine et al.  (US 2006/0124512 A1).

Quine et al. does not teach the diverter mechanism having a first output being connectable to an inserter system and a second output being connectable to the sorter mechanism.
However, the selection of the desired system such as an inserter system and a sorter mechanism being connected to the first and second outputs of a diverter is conventional and would be obvious depending upon the configuration of a card/carrier combination sorter system.
 It would have been obvious to one of ordinary skill in the art to modify a card/carrier combination sorter system of Quine et al. by selecting desired system such as an inserter system and a sorter mechanism being connected to the outputs of the diverter in place of the plurality bins of Quine et al. for the advantage of providing desired separate system giving the user a choice of a system i.e., an inserter system and a sorter mechanism to be operated according to application and design preference.  

Response to Arguments


 	Applicant’s argument that claim 13 is proper because applicant does not intend for “an inserter mechanism” and “a sorter mechanism” to be included with in the scope of the claim is acknowledged.
	Applicant argued that Quine et al. does not teach or suggest ta card/carrier combination diverter mechanism having a first output being connectable to an inserter system and a second output being connectable to the sorter mechanism a card/carrier combination diverter mechanism as recited in claim 13.
However, as noted above, applicant’s argument is not persuasive since applicant does not intend for “an inserter mechanism” and “a sorter mechanism” to be included with in the scope of the claim.  As explained above, the selection of the desired system such as an inserter system and a sorter mechanism being connected to the first and second outputs of would be obvious depending upon the configuration of a card/carrier combination sorter system.  Note that the use of “an inserter mechanism” and “a sorter mechanism” is conventional as apparent from the fact that applicant does not provide any specific structure of these mechanism and the use of a diverter having first and second outputs to at least two mechanism or device is conventional.
Therefore, Quine et al. renders obvious the structures and limitations as recited in claim 13.
 
Conclusion
         	
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 



Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY NGUYEN whose telephone number is (571)272-2169.  The examiner can normally be reached on 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anthony H Nguyen/
Primary Examiner, Art Unit 2853